Citation Nr: 1203322	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs improved pension benefits, to include whether the debt was properly created.  



REPRESENTATION

Appellant represented by:	The Veterans Coalition



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to September 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Committee on Waivers and Compromises (Committee) of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

In October 2010, the Veteran was informed of an overpayment of improved pension benefits in the amount of $14,840.00.  In a statement which was received from the Veteran in December 2010, he wrote that he did not understand what was going on because VA never gave him a reason why he owes the alleged debt.  

The question of the validity of the debt has not been adjudicated by an agency of original jurisdiction, and it could be prejudicial for the Board to consider this question in the first instance.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board must therefore defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

In August 2010, a statement of the case was issued which referenced several letters which were purportedly issued to the Veteran by VA in conjunction with the waiver claim.  This correspondence includes letters from VA dated in September 22, 2009, February 4, 2010, August 23, 2010, September 4, 2010, and July 26, 2011.  Additionally, the statement of the case references correspondence from the Veteran and others on his behalf dated/received in September 29, 2009, November 26, 2010 and May 31, 2011.  Finally, according to the statement of the case, the Veteran submitted a Eligibility Verification Report on July 25, 2011.  A review of the claims file fails to document the presence of any of the above referenced correspondence/evidence.  As the issue on appeal is being remanded for additional evidentiary development set out above, the Board finds attempts should be made to obtain copies of the above referenced evidence to allow for a more informed review by the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain and/or reconstruct the following documents for association with the claims file:  

a.)  Correspondence from VA to the appellant dated in September 22, 2009, February 4, 2010, August 23, 2010, and July 26, 2011.  

b.)  Correspondence from the appellant to VA dated/received in September 29, 2009, November 26, 2010 and May 31, 2011.  

c.)  The Eligibility Verification Report dated/submitted July 25, 2011.  

2.  Thereafter, review the expanded record and adjudicate the threshold question of whether the overpayment of improved pension benefits at issue was properly created and the amount of any overpayment. 

3.  If an overpayment is found to have been properly created, the Committee should then if necessary complete any additional development deemed appropriate, review the record, and determine if waiver of the overpayment is warranted. 

4.  If the Committee's determination remains adverse to the Veteran, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



